                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


LEON MCUURROWS,
                                                       Civ. No. 15-cv-6321
                           Plaintiff,

V.
                                                                 OPINION
VERIZON, et al.,

                           Defendants.



MCNULTY, U.S.D.J.:
      The plaintiff, Leon McBurrows, asserts claims against Verizon Employee
Benefits Committee (“VEBC”) and the Verizon Claims Review Committee
(“VCRC”) (together, the “Plan Committees”) under the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C.       §      1001, et. seq., for the
alleged wrongful denial of disability benefits. Mr. McBunows also asserts
claims against Verizon New Jersey, Inc. (“Verizon”)’ under the New Jersey Law
Against Discrimination (“NJLAD”), N.J. Stat. Ann.         §   10:5-12.
      Now before the Court is the motion of the Plan Committees for summary
judgment pursuant to Fed. R. Civ. P. 56. (DE      74).2    For the reasons expressed
herein, I will grant the Plan Committees’ motion for summary judgment.




       Defendant states that this is the correct name of the entity sued as “Verizon” or
“Verizon Communications Inc.” MetLife Insurance Company, originally named as a
defendant, was dismissed without prejudice by consent order. (DE 20)
2      Record items will be abbreviated as follows. Citations to page numbers refer to
the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated.
       “DE    =            Docket Entry number in this case
      “2AC1J_”=            Second Amended Complaint (DE 53)

                                            1
   I.      SUMMARY
           A. Procedural History
        Mr. McBurrows originally filed this action in state court against, among
others, Verizon. The defendants removed the case to federal court because
claims based on the denial of disability and health insurance benefits are
preempted by ERISA, see 29 U.S.C.     § 1132 & 1144. The defendants then
moved to dismiss the complaint on the grounds that it failed to state an ERISA
claim. I filed a short order noting that the plaintiff had neither ERISA nor
federal pleading standards in mind when he filed his state-court complaint,
dismissing the complaint without prejudice, and granting leave to file an
amended complaint. (DE 15). The plaintiff then filed his First Amended
Complaint, which for the first time named the Plan Committees as defendants.
(DE 16).
        Defendants then moved to dismiss the First Amended Complaint. (DE 21;
DE 23). In an Opinion dated February 17, 2017, I dismissed without prejudice
the Count 1 NJLAD claim of disability discrimination, asserted against Verizon,
for failure to state a claim. See Fed. R. Civ. P. 12(b)(6). (DE 33; DE 34).
McBurrows a Verizon, No. l5-CV-6321 (1KM), 2017 WL 1243145, at *1 (D.N.J.
Feb. 17, 2017). With respect to the ERISA claims, I denied the motion to
dismiss, holding that the asserted defenses “relie[dj on facts extrinsic to the
complaint” and were therefore “best considered in connection with a motion for
summary judgment.” Id.
        Magistrate Judge Dickson granted plaintiffs motion for leave to file a
Second Amended Complaint. (DE 52). Mr. McBurrows then filed his Second
Amended Complaint, which is the currently operative pleading. (DE 53).3
Counts 3, 4, and 5 assert ERISA claims against the Plan Committees. Now
before the Court is the motion of the Plan Committees for summary judgment
pursuant to Fed. R. Civ. P. 56. (DE 74).

      In the Second Amended Complaint, the paragraph numbering starts anew for
each count. In citations, I will refer to the Count number and the paragraph number.
For example, “2AC 2 ¶ 1” means Second Amended Complaint Count 2, paragraph 1.

                                           2
         B. Facts
      From approximately 1986 through June 2015, Mr. McBurrows was
employed by Verizon at various locations in New Jersey. (DE 79-2 at 4; DE 16-
2 at 21). Mr. McBurrows seeks, as against the Plan Committees, short term
disability (“STD”) and long term disability (“LTD”) benefits under Verizon’s Plan
for Group Insurance (the “Plan”). The parties do not dispute that the Plan is an
employee benefit welfare plan governed by ERISA and that Mr. McBurrows was
a participant in the Plan while employed by Verizon.
      The Plan document is entitled “Your Disability Coverage Verizon January
1, 2011.” (DE 75   ¶   2; DE 79-1   ¶   2; DE 74-3 at 4). As to STD coverage, the Plan
explains that an eligible Verizon employee is “automatically enrolled for STD
coverage” on his or her first day of work, but that one “must enroll for LTD
coverage.” (DE 74-3 at 7, 12; DE 75        ¶   7; DE 79-1   ¶   7). If one is enrolled and
approved for LTD coverage, LTD benefits are payable when STD benefits end,
assuming one meets the Plan’s definition of totally disabled. (Id.).
      Mr. McBurrows suffered from certain medical ailments that worsened in
August 2013 and thereafter. (DE 79-2 at 4). Due to those health complications,
Mr. McBurrows went on short term leave from Verizon in August 2013 and
received STD benefits under the Plan during that time. (DE 79-2 at 4). On June
17, 2014, Verizon sent Mr. McBurrows a letter explaining that his STD benefits
expired on May 24, 2014, and that if he did not return to work he would be
deemed to be “on an unauthorized absence.” (DE 16-2 at 4, 27). After Mr.
McBurrows’s counsel successfully appealed this STD benefits determination,
his STD benefits were extended to August 12, 2014. (DE 16-2 at 33, 36).
      Meanwhile, on July 14, 2014, Mr. McBurrows returned to work at
Verizon, although at a different location in New Jersey. His job duties changed,
and instead of full time, he xvorked “shortened days.” (2AC 1             ¶   7; DE 16-2 at
16). Thereafter, on October 6, 2014, he was placed on unpaid personal leave.
(DE 16-2 at 17).
      On June 25, 2015, Verizon sent Mr. McBurrows a letter stating that his
unpaid leave of absence expired on June 5, 2015, and that Verizon had been
                                                3
made aware that he was unable to return to work following that date. (DE 16-2
at 21). The June 25, 2015 letter informed Mr. McBurrows that his request for
an extension of the unpaid leave was denied and that Verizon considered Mr.
McBurrows to have abandoned his position. (Id.). Verizon officially terminated
his employment on June 25, 2015. (Id.).
         Mr. McBurrows did not receive LTD benefits in the relevant period
described above. Mr. McBurrows did not submit a claim for LTD benefits to the
Plan Committees. Instead he filed the present lawsuit as described in the
procedural history above. (DE 75    ¶   14; DE 79-1   ¶   14).
         Mr. Mc3urrows’s enrollment history for LTD benefits is as follows. He
had varying amounts of LTD coverage through Verizon for each year from 2002
through the end of 2006. (DE 74-30 at 57—58; DE 79-2 at 8—9). A Verizon
historical LTD enrollment record shows that he did not elect to have any LTD
coverage for the years 2001, 2007, 2008, 2009, 2010, 2011, and 2012. (Id.).
That enrollment record is silent as to the years before 2001 and after 2012.
(Id.).
         A 2014 Annual Enrollment Confirmation Statement, documenting Mr.
McBurrows’s coverage elections as of November 2013, indicates that he did not
have any LTD coverage in 2013. (DE 74-12 at 76; DE 75            ¶   21; DE 79-1   ¶   21).
That document shows that in November 2013, Mr. McBurrows did elect to
enroll in LTD coverage for the following year, but that such 2014 LTD coverage
was “[p]ending [e]vidence of insurability.” (Id.).
         On June 1, 2015, MetLife sent a letter to Mr. McBurrows that noted his
STD benefits exhausted on August 12, 2014. That letter referred to a recent
notice sent to Mr. McBurrows confirming that he was not currently enrolled for
LTD coverage. (DE 74-26 at 40). On June 5, 2015, Verizon also sent Mr.
McBurrows a letter which referred to MetLife’s recent notice confirming that he
was not enrolled in LTD coverage with Verizon. (DE 74-29 at 42; DE 75              ¶   13;
DE 79-1    ¶   13).




                                           4
     The June 5, 2015 letter from Verizon additionally noted that MetLife’s
records indicated that any LTD coverage Mr. McBurrows previously had with
Verizon expired around January 2011. (Id.). The Plan Committees contend that
this is was an error; Mr. McBurrows, they say, was not enrolled for LTD
coverage at any time subsequent to 2006. (DE 75      ¶   13).
      On August 2, 2017, Verizon sent a letter to Mr. McBurrows’s counsel
explaining that VCRU issued a claim determination that Mr. McBurrows
“sought enrollment for LTD coverage on October 31, 2013, via the
BenefitsConnection website when making 2014 calendar year annual
enrollment elections.” (DE 74-8 at 13; DE 75   1   22). Overall, VCRU concluded
that Mr. McBurrows “was not enrolled for or eligible to participate in the LTD
coverage under the Plan” and that he “had not been enrolled for LTD coverage
since 2006 when coverage became subject to employee-paid premiums.” (Id.).
      In the August 2, 2017 letter, Verizon also noted that in October 2013,
while Mr. McBurrows was receiving STD benefits, he attempted to enroll in LTD
coverage. (Id.). VCRU explained the reasons why it believed Mr. Mcsurrows was
not entitled to LTD under those circumstances:
      [E]nrollment for LTD coverage under the Plan is predicated on
      submission of evidence of insurability to MetLife, acceptance of evidence
      of insurability by MetLife, payment of required premiums and return to
      active employment for a minimum of 90 days after STD.
      Benefits Center records indicate that Mr. McBurrows never submitted
      the required evidence of insurability. As a result, evidence of insurability
      was never accepted by MetLife and he was not enrolled for LTD coverage
      under the Plan. Moreover, he did not pay premiums for LTD coverage.
      Additionally, he did not return to active employment for a period of 90
      consecutive days after his return from STD.
      Despite the fact that Mr. McBurrows failed to satisfy the requirements for
      enrollment for LTD coverage as noted above, the Verizon Claims Review
      Unit consulted with MetLife to determine whether a submission of
      evidence of insurability by Mr. McBurrows would have been accepted by
      MetLife as required under the Plan.
      Evidence of insurability requires the submission of the enclosed
      Statement of Health Form. MetLife has determined that if Mr. McBurrows
      had completed the Statement of Health Form, yes answers would have
      been required to items 1 lb.,1 1k., and lit [relating to whether a pre

                                        5
      existing medical condition exists]. MetLife has indicated that yes
      responses to these items would have resulted in MetLife’s determination
      that the evidence of insurability was unacceptable (a copy of that opinion
      is also enclosed). As a result, coverage and enrollment would also have
      been denied on the basis of insurability.
(DE 74-8 at 15—16; DE 75      ¶   22; DE 79-1    ¶   22).
      On January 24, 2018, Mr. McBurrows appealed the LTD claim
determination to the VCRC. (DE 75       ¶   23; DE 79-1     ¶   23). Kevin Cammarata, the
Chairperson of the VCRC, considered the appeal and whether Mr. McBurrows
was eligible for LTD coverage under the Plan. (DE 75            ¶   24; DE 79-1   ¶   24). The
VCRC issued a final determination on April 30, 2018, and concluded that Mr.
McBurrows was ineligible for LTD coverage because (1) he did not submit
evidence of insurability’ to MetLife; (2) he did not pay the required premiums for
LTD coverage; and (3) he did not return to full-time employment for a minimum
of 90 days following receipt of his STD benefits. (DE 74-27 at 62—66; DE 75                 ¶
25; DE 79-1   ¶   25). Moreover, even if MetLife had received his evidence of
insurability, that evidence would have established that he was not eligible for
coverage, because he had a pre-existing medical condition. (Id.).
                  1. LTD Coverage under the Plan
      The Plan sets forth the following applicable provisions with respect to
enrolling for LTD coverage:
      Enrolling
      You must enroll in the LTD plan in order to be eligible for LTD coverage.

      You can enroll for LTD coverage within 31 days of your hire date. If you
      enroll for LTD coverage during the initial 31-day period, you will not need
      to provide evidence of insurability for coverage to take effect. Evidence of
      insurability is a statement of your medical health that MetLife will use to
      determine if you are approved for LTD coverage.
      During the year
      You can enroll for LTD coverage at any time during the year, including
      during annual enrollment. However, you will need to provide evidence of
      insurability to MetLife, and that evidence must be accepted, before
      coverage can take effect.
      If you do not enroll
      You will receive “no coverage” for LTD if you do not enroll.

                                             6
       Paying for coverage
       You pay the cost of LTD coverage through after-tax payroll deductions,
       which provides the advantage of tax-free LTD benefits. Your
       contributions for coverage are based upon your annual benefits
       compensation as of July 1 of the previous calendar year and the LTD
       coverage option you choose. If you are on an approved leave of absence,
       you are required to continue paying for your LTD premiums.

       When coverage begins

       If you do not enroll when first eligible
       You can enroll in LTD coverage at any time throughout the year as well  -




       as during any annual enrollment period but you will need to provide
                                                       -




       evidence of insurability to MetLife, and that evidence must be accepted,
       before your coverage can take effect.
       Coverage begins on the first day you are actively at work that is on or
       after the day that your evidence of insurability is accepted.

       If you are disabled when you enroll
        If you are receiving STD benefits when you enroll for LTD coverage, your
       elected coverage cannot take effect until you actively return to work on a
       full-time basis and are engaged continuously in the performance of your
       job for more than 90 consecutive days and provide evidence of
       insurability. Under no circumstances will your enrollment in the LTD
       plan take effect while you continue to be out on a short-term disability
       leave.

       About the LTD Plan

       Participation in the LTD Plan is optional. You can purchase coverage
       equal to 50% or 66-2/3% of your annual benefits compensation to
       protect yourself against income loss due to disabilities that last beyond
       the period of STD benefits.
(DE 74-3 at 27—30; DE 75       ¶   2, 3; DE 79-1   ¶   2, 3).
       The Plan provides that VCRC is the claims administrator with respect to
enrollment and eligibility claims and appeals. (DE 74-3 at 47; DE 75       ¶       5; DE
79-1   ¶   5). The Plan sets out the role of the claims administrator as follows:

       The claims administrator and its authority to review claims
       The Verizon Employee Benefits Committee (VEBC) has delegated its
       authority to finally determine claims to the Verizon Claims Review
       Committee (VCRC). In some cases, the VCRC will delegate the authority
       to finally determine claims to certain other organizations on behalf of

                                            7
      Verizon. Benefits under the disability income protection program are paid
      only if the VEBC, or its delegate, decides in its discretion that the
      applicant is entitled to them.
      The claims administrator has:
            • The authority to make final determinations regarding eligibility
            and benefit claims under the disability income protection program.
            • Discretionary authority to:
                   - Interpret the disability income protection program based on
                   provisions and applicable law and make factual
                   determinations about claims arising under the disability
                   income protection program.
                   -   Determine whether a claimant is eligible for benefits.
                   -   Decide the amount, form and timing of benefits.
                   -Resolve any other matter under the disability income
                   protection program that is raised by a participant or a
                   beneficiary or that is identified by the claims administrator.
      In case of an appeal, the claims administrator’s decisions are final and
      binding on all parties to the full extent permitted under applicable law,
      unless the participant or beneficiary later proves that the claims
      administrator’s decision was an abuse of administrator discretion.
(DE 74-3 at 47—48; DE 75      ¶   5; DE 79-1   ¶   5).
      The Plan also requires one to exhaust the appeals process described
within the Plan before “bring[ing] any action at law or in equity to recover plan
benefits.” (DE 74-3 at 50; DE 75      ¶   6; DE 79-1         ¶   6). That appeal must be
“finally decided by MetLife”, to which the VCRC “has delegated its authority to
finally determine claims” as the claims fiduciary. (Id.).
               ii. STD Coverage and Mr. McBurrows’ Eligibility
      A Verizon employee can receive STD benefits if he or she is “actively at
work and become[s] totally disabled.” (DE 75             ¶   8; DE 79-1    ¶   8). The amount of
STD benefits will either be 1 00% or 60% of the employee’s pay, depending on
the employee’s years of service. (Id.). Mr. McBurrows was eligible for the
maximum STD benefit period of 52 weeks. (Id.).
      Mr. McBurrows’ claim for STD benefits was approved, and he started to
receive STD benefits on August 14, 2013. (DE 75 ¶jJ 9, 12; DE 79-1                    ¶1J   9, 12).
In a letter dated June 17, 2014, MetLife—the claims administrator for benefits

                                               8
claims—informed Mr. McBurrows that his STD claim terminated on May 25,
2014 based on MetLife’s determination that the “medical [records} reviewed
does not support a level of functional impairment that would prevent [Mr.
McBurrowsl from performing the sedentary duties of [hisj own sedentary job.”
(Id.). However, on July’ 23, 2014, Mr. McBurrows’s counsel appealed the STD
claim determination and submitted additional supporting documents in
October and December 2014. (DE 75         ¶ 10; DE 79-1 ¶ 10). Mr. McBurrows did
not appeal or otherwise contest the amount of the monthly STD benefits he
received or was eligible to receive. (Id.).
         On February 26, 2015, MetLife told Mr. McBurrows that the previous
claim determination would be reversed, and that his STD benefits would be
reinstated. (DE 74-26 at 28; DE 75      ¶ 11; DE 79-1 ¶ 11). On June 1, 2015,
MetLife notified Mr. McBurrows that he had exhausted his STD benefits, in
that the 52 weeks of coverage had mwced out as of August 12, 2014. (DE 74-26
at 40; see also DE 74-29 at 42). Mr. McBurrows did not otherwise appeal from
any determination regarding his STD coverage.
   II.     LEGAL STANDARD
         Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986); Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and
inferences in the light most favorable to the nonmoving party. See Boyle v. Cty.
of Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the
burden of establishing that no genuine issue of material fact remains. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322—23 (1986). “[Wjith respect to an
issue on which the nonmoving party bears the burden of proof.       .   .   the burden
on the moving party may be discharged by ‘showing’—that is, pointing out to




                                              9
the district court—that there is an absence of evidence to support the
nonmoving party’s case.” Id. at 325.
      Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.s. 574, 586 (1986). The opposing party must present actual evidence that
creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
248; see also Fed. R. Civ. P. 56(c) (setting forth the types of evidence on which
a nonmoving party must rely to support its assertion that genuine issues of
material fact exist). “[Ujnsupported allegations   .   .   .   and pleadings are
insufficient to repel summary judgment.” Schoch v. First Fid. Bancoip., 912
F.2d 654, 657 (3d Cir. 1990); see also Gleason v. Nonvest Mortg., Inc., 243 F.3d
130, 138 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of
material fact if it has provided sufficient evidence to allow a jury to find in its
favor at trial.”). If the nonmoving party has failed “to make a showing sufficient
to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial                here can be ‘no
genuine issue of material fact,’ since a complete failure of proof concerning an
essential element of the nonmoving party’s case necessarily renders all other
facts immaterial.” Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 n.5 (3d Cir.
1992) (quoting Celotex, 477 U.S. at 322—23).
   III.     ANALYSIS
          As to LTD benefits, the Plan Committees assert six main contentions: (1)
Mr. McBurrows was not enrolled for LTD coverage at any time after 2006; (2)
he first sought to enroll for LTD coverage while absent from work during a
period of STD leave in 2013; (3) when he did seek to enroll in LTD coverage he
did not submit the required evidence of insurability to MetLife; (4) if Mr.
McBurrows had submitted evidence of insurability, MetLife would have
determined that he was ineligible for LTD coverage due to his pre-existing
health conditions; (5) he did not return to full-time work for a period of 90


                                          10
consecutive days after his STD leave, which is a precondition for LTD coverage
to take effect; and (6) he never paid the premiums necessary to maintain LTD
coverage under the Plan. (IDE 74-2 at 7, 16—17). Mr. McBurrows argues, inter
alia, that he was not properly notified in 2007 when changes were made to his
LTD coverage. (DE 79 at 18).
      As to STD benefits, the Plan Committees assert that Mr. McBurrows
received the maximum 52-week benefit period provided by the Plan and never
administratively appealed with respect to the amount of STO benefits he was
eligible to receive. (DE 74-2 at 7). Mr. McBurrows argues that he was harmed
by the temporary suspension of his STD benefits in 2014 before they were
reinstated and fully exhausted. (DE 79 at 35).
         A. Applicable ERISA Standard of Review
      As a threshold issue, the parties dispute the applicable ERISA standard
of review. The Plan Committees contend that because the “ERISA-regulated
plan confers discretion on its administrators to interpret the terms of the Plan
and determine eligibility for and entitlement to benefits,” the Court ought to
“review the claim determination under an arbitrary and capricious standard of
review.” (DE 74-2 at 18). The plaintiff argues for a less deferential standard of
review. (DE 79 at 19—25).
      When a plaintiff challenges an administrator’s determination under an
ERISA-governed employee benefit plan, the court will review that challenge
under a de novo standard of review unless the plan itself gives the
administrator discretionary authority to determine eligibility for benefits. In
such a case, the court will apply an abuse-of-discretion4 standard. Firestone
Tire &RubberCo. v. Bmch, 489 U.S. 201, 115, 109 S. Ct. 948, 956, 103 L. Ed.
2d 80 (1989). The Third Circuit has helpfully explained that scheme:




       The U.S. Court of Appeals for the Third Circuit has described the deferential
standard of review used in the ERISA interchangeably as “arbitrary and capricious” or
“abuse of discretion.” Howley a Mellon Fin. Corp., 625 F.3d 788, 793 n.6 (3d Cir.
2010).

                                          11
      The Supreme Court has held that “a denial of benefits challenged under
      [ERISA] is to be reviewed under a tie nova standard unless the benefit
      plan gives the administrator or fiduciary discretionary authority to
      determine eligibility for benefits or to construe the terms of the plan.”
      Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 109 S.Ct. 948,
      103 L.Ed.2d 80 (1989). If the plan gives the administrator or fiduciary
      discretionary authority to make eligibility determinations, we review its
      decisions under an abuse-of-discretion (or arbitrary and capricious)
      standard. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 111, 128 S. Ct.
      2343, 171 L.Ed.2d 299 (2008); Doroshow v. Hartford Life &Accident Ins.
      Co., 574 F.3d 230, 233 (3d Cir. 2009). “Whether a plan administrator’s
      exercise of power is mandatory or discretionary depends upon the terms
      of the plan.” Luby v. Teamsters Health, Welfare, & Pension Trust Funds,
      944 F.2d 1176, 1180 (3d Cir. 1991). There are no “magic words”
      determining the scope of judicial review of decisions to deny benefits, and
      discretionary powers may be granted expressly or implicitly. Id. However,
      when a plan is ambiguous, it is construed in favor of the insured.
      Heasley, 2 F.3d at 1258. “The plan administrator bears the burden of
      proving that the arbitrary and capricious standard of review applies.”
      Kinstier v. First Reliance Std. Life Ins. Co., 181 F.3d 243, 249 (2d Cir.
       1999).
Viera v. Life Ins. Co. of N. Am., 642 F.3d 407, 414 (3d Cir. 2011) (footnote
omitted).
      Here, the Plan Committees have met their burden of showing that the
arbitrary and capricious standard of review applies because the Plan
unambiguously confers discretionary authority to the administrators. The Plan
expressly provides that VCRC shall have discretionary authority with respect to
enrollment and eligibility claims and appeals:
      The claims administrator and its authority to review claims
      The Verizon Employee Benefits Committee (VEBC) has delegated its
      authority to finally determine claims to the Verizon Claims Review
      Committee (VCRC). In some cases, the VCRC will delegate the authority
      to finally determine claims to certain other organizations on behalf of
      Verizon. Benefits under the disability income protection program are paid
      only if the VEBC, or its delegate, decides in its discretion that the
      applicant is entitled to them.
      The claims administrator has;
            • The authority to make final determinations regarding eligibility
            and benefit claims under the disability income protection program.
             • Discretionary authority to:

                                        12
                     - Interpret the disability income protection program based on
                     provisions and applicable law and make factual
                     determinations about claims arising under the disability
                     income protection program.
                     -    Determine whether a claimant is eligible for benefits.
                     -    Decide the amount, form and timing of benefits.
                     -Resolve any other matter under the disability income
                     protection program that is raised by a participant or a
                     beneficiary or that is identified by the claims administrator.
       In case of an appeal, the claims administrator’s decisions are final and
       binding on all parties to the full extent permitted under applicable law,
       unless the participant or beneficiary later proves that the claims
       administrator’s decision was an abuse of administrator discretion.
(DE 74-3 at 47—48; DE 75         ¶   5; DE 79-1   ¶    5).
       Moreover, the Plan explains that before a Verizon employee can bring an
action “at law or in equity to recover plan benefits,” that employee must
exhaust the appeals process laid out in the Plan. (DE 74-3 at 50; DE 75            ¶   6;
DE 79-1   6). “LT]he Claims Review Committee is authorized to finally
          ¶
determine eligibility appeals and interpret the terms of the plan in its sole
discretion. All decisions by the Claims Review Committee are final and binding
on all parties.” (Id.).
       That Plan language unambiguously gives the Plan Committees
discretionary authority. I therefore will apply the arbitrary and capricious (or
abuse of discretion) standard of review. Viera, 642 F.3d 407, 414. Under that
standard, “a court may overturn a decision of the Plan administrator only if it
is without reason, unsupported by the evidence or erroneous as a matter of
law.” Cottillion v. United Ref Co., 781 F.3d 47, 55 (3d Cir, 2015) (internal
quotation and citation omitted). “A decision is supported by substantial
evidence if there is sufficient evidence for a reasonable person to agree with the
decision.” Courson v. Bert Bell NFL Player Ret. Plan, 214 F.3d 136, 142 (3d Cir.
2000) (noting that under abuse of discretion standard of review in ERISA cases,
an administrator’s interpretation of a plan may only be disturbed if it is
without reason, unsupported by substantial evidence, or erroneous as a matter


                                                  13
of law). Even under this standard “an administrator’s ‘interpretation may not
controvert the plain language of the document.”’ Cottillion, 781 F.3d 47, 55
(quoting Dewitt v. Penn—Del Directory Corp., 106 F.3d 514, 520 (3d Cir.1997)).
      I must therefore determine whether there was a reasonable basis for the
administrator’s determinations, based on the terms of the Plan and the
relevant facts. Duda v. Standard Ins. Co., 649 F. App’x 230, 234 (3d Cir. 2016).
          B. Analysis of LTD Claim Determination
      I find that the Plan Committees did not abuse their discretion in
determining that Mr. McBurrows was not entitled to LTD benefits under the
Plan. In short, the Plan Committees reasonably construed the Plan when
determining that Mr. McBurrows did not meet certain preconditions for
obtaining LTD coverage.
      Mr. McBurrows sought to enroll in LTD coverage in 2013 while he was
absent from work during a period of STD leave. He did not have LTD coverage
in 2013, nor in the immediate six years preceding 2013, and was hoping to
attain LTD coverage for 2014. (DE 74-30 at 57—58; DE 79-2 at 8—9; DE 74-12
at 76; DE 75     ¶   21; DE 79-1   ¶   21; DE 74-26 at 40).
      Under those circumstances, the Plan required Mr. McBurrows to take
certain steps to obtain LTD coverage. To be eligible for LTD coverage, the Plan
required Mr. McBurrows to actively enroll. (DE 74-3 at 27—30; DE 75        ¶31   2, 3;
DE 79-1   ¶31   2, 3). Since Mr. McBurrows was attempting to enroll in 2013
during his annual enrollment the Plan required him “to provide evidence of
insurabilinr to MetLife, and that evidence must be accepted, before coverage
can take effect.”5 (Id.). The Plan Committees contend that Mr. McBurrows did
not provide evidence of insurability, and nothing in the record indicates that he
did provide evidence of insurability. (DE 74-12 at 76; DE 75    31   21; DE 79-1    31
21; DE 75 ¶311, 14, 21; DE 79-1 ¶311, 14, 21). When he attempted to enroll in
LTD coverage in 2013, a confirmation statement issued, and that statement


5     An employee may enroll without providing such evidence during the first 31
days of employment.

                                                14
indicates that he did not submit evidence of insurability at that time. (Id.).
Plaintiff’s counsel implicitly acknowledge that Mr. McBurrows never submitted
evidence of insurability during the relevant period. (DE 759 1, 14, 21; DE 79-
1   9   1, 14, 21).
         In addition, the Plan specifically provides that if one enrolls in LTD
coverage throughout the year or during any annual enrollment period, LTD
“[c]overage begins on the first day you are actively at work that is on or after
the day that your evidence of insurability is accepted.” (DE 74-3 at 29). Since
Mr. McBurrows never submitted any evidence of insurability, that evidence
afodioñ was never “accepted.” Consequently, LTD coverage for Mr. McBurrows
never began.
         Furthermore, the Plan expressly states that if one is receiving STD
benefits when he or she enrolls for LTD coverage, that coverage cannot take
effect until that person “actively return[s] to work on a full-time basis and [is]
engaged continuously in the performance of [his or herj job for more than 90
consecutive days and providels) evidence of insurability.” (DE 74-3 at 27—30;
DE 75 9 2, 3; DE 79-1 ¶IJ 2, 3). Mr. McBurrows returned to work after his
STD leave on July 14, 2014 and was placed on unpaid personal leave on
October 6,2014—a period of less than 90 days. (2AC 1 7; DE 16-2 at 16—17;
DE 16-1 at 9). During the period when he had returned to work, he did not
work full time but was working “shortened days” and was intermittently
absent. (DE 16-2 at 16).
         Additionally, Mr. McBurrows never paid any premiums for LTD coverage
between 2007 and 2014. (DE 74-30 at 57—58; DE 79-2 at 8—9; DE 74-12 at 76;
DE 75     ¶   21; DE 79-1   ¶   21). The Plan is clear that the Verizon employee “pay[s
the cost of LTD coverage through after-tax payroll deductions.” (DE 74-3 at 27—
30; DE 75      ¶J   2, 3; DE 79-1   9   2, 3). Those contributions are based upon the
employee’s “annual benefits compensation as of July 1 of the previous calendar
year and the LTD coverage option you choose.” (Id.). If one happens to be on an
approved leave of absence, that person is still “required to continue paying for
[that person’s] LTD premiums.” (Id.). However, “[u]nder no circumstances will
                                               15
your enrollment in the LTD plan take effect while you continue to be out on a
short-term disability leave.” (Id.). Consequently, because Mr. McBurrows did
not pay any premiums for LTD coverage during the pertinent period, he did not
actually purchase any LTD coverage. In short, the Plan prevents employees
from adopting a wait-and-see attitude and enrolling for LTD coverage only after
the onset of a disability giving rise to STD benefits.
      These are multiple sufficient grounds for the Plan Committees to have
determined that Mr. McBurrows was not enrolled in LTD coverage, and
therefore was not entitled to LTD benefits. A reasonable person could find that
their interpretation was consistent with the plain language of the Plan and the
applicable evidence.6 The Plan Committees did not abuse their discretion in
their LTD claim determination.
      Mr. McBurrows makes several arguments as to why he should
nevertheless be entitled to LTD benefits. Those arguments are unpersuasive
and do not suffice to overcome the abuse of discretion standard.
      First, plaintiff argues that the Plan Committees had a conflict of interest
because they work for Verizon and are therefore inclined to reach a “self
serving result.” (DE 79 at 24—25). It is true that a court must evaluate any
potential conflict of interest “as a factor in determining whether the plan
administrator has abused its discretion in denying benefits.”’ Baker u. Hartford
 Life Ins. Co., 440 F. App3c 66, 68 (3d Cir. 2011) (quoting Metro. Life Ins. Co. z’.
 Glenn, 554 U.S. 105, 108, 128 S.Ct. 2343, 171 L.Ed.2d 299 (2008)).
       I do consider this factor. Nonetheless, I find no evidence of suspect
 decision making. The Plan Committees’ determination appears on its face to be
 a reasonable application of the Plan terms to the evidence. Courson, 214 F.3d
 136, 142; Dewitt, 106 F.3d 514, 520 (“We must uphold a plan interpretation

 6      Because I hold that the Plan Committees’ determination regarding LTD benefits
 was not an abuse of discretion as outlined in this subsection, I do not reach the Plan
 Committees’ separate argument that had Mr. McBurrows actually submitted evidence
 of insurability in 2013 or 2014 it would not have been accepted by MetLife because a
 truthful submission would have revealed Mr. McBunows’s pre-existing medical
 condition. (DE 74-2 at 26; DE 82 at 5).

                                           16
even if we disagree with it, so long as the administrator’s interpretation is
rationally related to a valid plan purpose and is not contrary to the plain
language of the plan.”); Howley v. Mellon Fin. Corp., 625 F.3d 788, 793 (3d Cir.
2010) (“[A] conflict of interest does not alter the standard of review” but rather
“is merely one factor to be considered in evaluating” whether the plan
administrator’s decision “actually constituted an abuse of discretion.”).
      Second, Mr. McBurrows contends that in 2007 he was not provided with
proper notice of a change to his LTD coverage or LTD premium payments. (DE
79 at 29). Starting in 2007, LTD coverage at Verizon, apparently for the first
time, “became subject to employee-paid premiums.” (DE 74-8 at 13; DE 75 ¶
22). According to Mr. McBurrows’ affidavit, he personally does not recall being
notified about this 2007 change. (DE 79 at 29; DE 79-2 at 4-6).
       The Plan Committees argue that the employee benefit plan is the means
of informing participants and beneficiaries of the terms of their plan and its
benefits. (DE 82 at 9). They contend that Mr. McBurrows was provided with the
Plan documents and annual enrollment confirmation of coverage, which sets
forth the requirements for coverage. (Id. at 9—10). Moreover, Mr. McBurrows
affirmatively elected to not “pay the premiums necessary to maintain LTD
coverage for approximately seven years, and first sought to apply for LTD
coverage while receiving STD benefits.” (Id. at 14).
       Plaintiff cites Lettrich v. J.C. Penney Cc., 213 F.3d 765 (3d Cir. 2000). In
LeEt rich. a former employee, Joseph Lettrich, brought an ERISA action against
his former employer, J.C. Penney Co., to recover damages under a severance
pay program. Letthch, 213 F.3d 765. In 1988, J.C. Penney adopted a
separation pay program which provided a lump-sum severance payment if an
eligible employee   was   terminated within two years of a corporate consolidation.
The separation program specified that it would continue for a term of five years
and then automatically renew for another five-year term unless cancelled by
the board of directors. This program was broadly advertised to eligible
 employees. Id.


                                           17
      Five years later, in 1992, the J.C. Penney board of directors terminated
the program. Id. at 766. However, the company only notified participants of
this change by including it in the middle of the 61-page Notice of Shareholders
Meeting and Proxy Statement for 1993, which was mailed to all eligible
employees. Id. In 1997, Lettrich resigned when J.C. Penney cut his pay in the
wake of a corporate acquisition. Id. at 768. Lettrich then sought a lump-sum
payment under the severance pay program, but J.C. Penney denied his request
on the ground that it had discontinued the program four years earlier. Lettrich
argued that he was unaware of the termination of the program because J.C.
Penney concealed the notification in the 1993 notice of shareholders meeting
and otherwise failed to notify him of a material change to his welfare benefits.
Id. The district court granted summary judgment in favor of J.C. Penney.
       On appeal, the Third Circuit reversed, finding that there were factual
issues sufficient to defeat summary judgment. It evaluated the requirement
under ERISA that an employer notify participants of a material change in a
welfare plan. Id. In reversing the grant of summan’ judgment due to factual
issues over whether the notice requirement was met, the Third Circuit
reasoned that a fact finder “could conclude that a 2 or 3 paragraph notice of
termination of a welfare benefit which.  .was buried in the middle of a 61-page
                                              .




notice of a shareholders meeting with nothing in the exterior to call it to the
attention of the participants does not satis1’ the requirement.” Id. at 770.
However, the court noted that it did not intend to “suggest that the
circumstances of this case compel a finding of active concealment sufficient to
void the termination of the separation pay program to Lettrich” and did not
imply that an inference of bad faith may be drawn simply from a failure to
comply with ERISA’s reporting and disclosure requirements. Id. at 773.
     Here, there are significant differences between Mr. McBurrows’s situation
and the one presented in Lettdch. The terms for LTD coverage were presented
unambiguously in the Plan itself, which explicitly noted that one “must enroll
 in the LTD plan in order to be eligible for LTD coverage.” (DE 74-3 at 27). See In


                                             18
re Unisys Corp. Retiree Med. Ben. ERISA Litig., 58 F.3d 896, 902 (3d Cir. 1995)
(noting that the employee benefit plan is the “statutorily established means of
informing participants and beneficiaries of the terms of their plan and its
benefits.”). Each year subsequent to 2006, Mr. McBurrows was provided
annual enrollment materials that confirmed his prior coverage and directed
him to review his benefits. (DE 74-27 at 66). He did not elect to have LTD
coverage for the seven years subsequent to 2006. (DE 74-30 at 57—58; DE 79-2
at 8—9; DE 74-12 at 76). Moreover, Verizon records indicate that Mr.
McBurrows had access to and regularly viewed Verizon’s BenefitsConnection
website, which made available to him the Plan documents and the benefits he
maintained while employed. (DE 74-30 at 49—54).
      Additionally, “a procedural defect in notice does not give rise to a
substantive remedy” even though “there are situations, usually presenting
extraordinary circumstances, where the remedy of striking a plan amendment
may be available.” Lettrich, 213 F.3d 765, 771 (3d Cir. 2000) (citing Ackerman
v. Warnaco, Inc., 55 F.3d 117, 125 (3d Cir.l995)). “Such circumstances include
situations where the employer has acted in bad faith, or has actively concealed
a change in the benefit plan, and the covered employees have been
substantively harmed by virtue of the employer’s actions.” Ackerman, 55 F.3d
117, 125. Here, there is no indication of active concealment or bad faith that
may amount to the type of “extraordinary circumstances” necessary to
invalidate a change to a plan. See Roarty v. Tyco Int’l Ltd. Grp. Bus. Travel Acc.
Ins. Plan, 386 F. App’x 329, 333 (3d Cir. 2010) (citing Lettrich, 213 F.3d 765,
770); Jordan v. Fed. Exp. Corp., 116 F.3d 1005, 1011 (3d Cir. 1997) (affirming
dismissal of ERISA disclosure claim when plaintiff “presented no evidence that
[employerj acted in bad faith” and therefore “failed to establish the requisite
‘extraordinary circumstances”’). To the contrary, the plain language of the Plan
itself provided Mr. McBurrows with a detailed explanation of his LTD coverage




                                         19
options, which make clear that he would be required to elect to be covered and
pay premiums.’
      Finally, Mr. McBurrows argues that defendants have not adequately
explained the supposed error in the June 5, 2015 letter where MetLife wrote
that Mr. McBurrows’s LTD coverage ceased in January 2011, as opposed to
2007. (DE 74-29 at 42; DE 75 ¶ 13; DE 79-1 ¶ 13; DE 79 at 32). That issue is
not material to the question of whether Mr. McBurrows had LTD coverage in
2013 and thereafter. Moreover, Mr. McBurrows has not presented any
additional evidence or reasons to suggest that Januaiw 2011 is the correct
coverage expiration date, whereas the Plan Committees have proffered
sufficient evidence that this was simply an error, because Mr. McBurrows did
not have LTD coverage from 2007 onward.
       Summary judgment is therefore granted in the Plan Committees’ favor on
the claims for LTD benefits.
          C. Analysis of STD Claim
    I will also grant defendants’ motion for summary judgment as to Mr.
McBurrows’ claim for STD benefits. Mr. McBurrows received the full amount of
STD benefits available to him under the Plan. (DE 75     ¶J   8—12; DE 79-1   ¶IJ   8—

12; DE 74-26 at 28, 40; DE 74-29 at 42). The parties do not dispute this. (DE
82 at 5; DE 79 at 35). Plaintiff has not put fonvard any valid basis why he
ought to be due more STD benefits than was allowable in the Plan.
     The Plan Committees contend in addition that Mr. McBurrows has not
exhausted his administrative appeals with respect to his claim for STD
benefits. Mr. McBurrows responds that the exhaustion defense does not apply
because resort to the administrative appeal process would have been futile. (DE
79 at 34 (“[A]dministrative remedies were exhausted and reached a point of
futility when they were denied.”)).



 7      I do not reach the Plan Committees separate response to Mr. McBurrows’ notice
 argument that Mr. McBurrows did not raise the notice issue during his administrative
 appeal. (DE 82 at 9—10).

                                          20
      While Mr. McBurrows likely exhausted his appeals as to LTD coverage,
he did not adequately exhaust his appeals with respect to STD coverage. See
Harrow v. Prudential Ins. Co. of Am., 279 F.3d 244, 249 (3d Cir. 2002). Mr.
McBurrows was provided the full amount of STD coverage as provided by the
Plan, which expressly designated a maximum STD benefit period of 52 weeks.
(DE   751   8; DE 79-1   1   8). When Mr. McBurrows’ counsel appealed his
suspension of STD benefits, he did not appeal or otherwise contest the amount
of the monthly STD benefits he had previously received or was eligible to
receive, but instead appealed the aspect that prevented him from obtaining the
full 52 weeks of coverage. (DE 75 110; DE 79-1 ¶ 10). His counsel was
successful in reinstating his STD benefits and he received the maximum period
of benefits for the full 52 weeks. He has not othenvise appealed his STD
benefits with respect to the dollar amount of benefits he received. Furthermore,
he has not meaningfully asserted here that any of the pertinent factors that
could excuse exhaustion on futility grounds apply and I see no reason why
they would. See Harrow, 279 F.3d 244, 249—50. Consequently, the Plan
Committees are correct in asserting the exhaustion defense as to the claim for
STD benefits.
      More fundamentally, Mr. McBurrows does not appear to be challenging
in earnest the amount of STD coverage he received. (DE 79 at 35). Rather, he
takes issue with the fact that his STD coverage was temporarily suspended in
May 2014 and then reinstated in February 2015 after intervention by his
attorneys. (DE 79 at 35 (“The purpose of this Brief is not to challenge the rate
at which the plaintiff was paid short term disability.   .   .   .   [TJhe STD issues

should go into evidence in the case as probative of the entire course of dealing
between the parties even if it is ultimately found that there is no basis to award
further economic benefits or damages from the STD cutoff alone.”); DE 75 ¶[ 9,
11, 12; DE 79-1    9, 11, 12; DE 74-26 at 28). The main grievance appears to
                   ¶1J
be that having his STD benefits suspended and then reinstated was an
inconvenience to him when he was suffering from his medical ailments, (DE 79


                                            21
at 35 (“Leon McBurrows was not in a position to be led [on] a merry chase by
claims representatives after suffering a stroke on his job site in this matter.”)).
         I agree that it is maddening and draining to deal with benefits
bureaucracies when one is most vulnerable and ill. That systemic grievance,
however, is not a basis for an ERISA claim like the one asserted here. See 29
U.S.C.   § 1 132(a)(1)(B) (“A civil action may be brought by a participant or
beneficiary.   .   .   to recover benefits due to him under the terms of his plan, to
enforce his rights under the terms of the plan, or to clarify his rights to future
benefits under the terms of the plan.”); Harrow, 279 F.3d 244, 249. Mr.
McBurrows fortunately was able to obtain reinstatement of his STD benefits
within a period of months, and he in fact received the maximum STD benefit
available under his Plan.
         Overall, Mr. McBurrows does not make a sufficient showing that he is
due more STD benefits. Therefore, I will grant the Plan Committees’ summary
judgment motion as to Mr. McBurrows’ claim for STD benefits.
   IV.      CONCLUSION
         For the reasons stated above, the Plan Committees’ motion for summary
judgment is GRANTED. An appropriate order follows.

Dated: June 11, 2019


                                                       VIN MCN&TY, U.S.D.




                                               22
